Broyles, O. J.
1. The defendant Conley and E. hi. Claughton were jointly indicted for larceny after trust, and for a violation of the “Georgia securities law” in selling class “D” stock of the Bankers Savings and Loan Company without having obtained a license to sell the same. The defendant was tried for both offenses in the same trial. The evidence adduced was sufficient to authorize the jury to find that Claughton and Conley had entered into a conspiracy to defraud the persons named in the indictments by selling them class “D” stock, without having obtained a license to sell, in violation of the “Georgia securities law.” Under these circumstances, special ground 1 of the motion for a new trial, complaining of the admission of certain statements made by Claughton to a third *405person to induce him to buy the class “D” stock, over the objection that “Mr. Conley is on trial, and anything Mr. Claughton said would be irrelevant as to Mr. Conley,” is without merit. This testimony was admissible as showing a “similar transaction” to the one involved in one of the cases on trial. Maynard v. State, 47 Ga. App. 221 (170 S. E. 265).
Decided January 15, 1935.
Francis Y. Fife, J ohn F. Echols, for plaintiff in error.
J ohn A. Boykin, solicitor-general, J. W. LeCraw, J ohn H. Hudson, contra.
2. The excerpt from the charge upon the subject of a reasonable doubt, complained of, when considered in the light of the charge as a whole and the facts of the ease, discloses no error.
3. There is no merit in the contention that the court erred in omitting to specifically instruct the jury that they had the right to consider the documentary evidence which had been introduced. Moreover, all of such evidence was adduced by the State and strongly tended to support the testimony of the witnesses for the prosecution, and the ground fails to show or even to allege that the failure to give such instruction was prejudicial to the defendant.
4. The verdict in each of these cases was amply authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned. Judgments affirmed.

MacIntyre and Guerry, JJ., concw.